This is an action to recover damages for personal injury. The plaintiff was in the act of crossing a track of the defendant in Biltmore and was struck by a coal car propelled or shunted by an engine. He alleged that his injuries are permanent. His complaint sets out the specific acts of negligence on which he relies, and the defendant, denying negligence on its part, pleaded contributory negligence on the part of the plaintiff. The defendant offered no evidence and at the conclusion of the plaintiff's evidence made a motion for nonsuit, which was refused. This motion presents the main point in controversy.
There is ample evidence of the defendant's negligence and of the plaintiff's contributory negligence. The various contentions of the parties were submitted to the jury upon proper issues and were determined in favor of the plaintiff. The exception to the court's failure to dismiss the action is overruled.
The exceptions to the admission of evidence are not of sufficient gravity to require a new trial.
No error. *Page 821